Citation Nr: 9911465	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for L5-S1 
spondylolisthesis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Jackson, Mississippi, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's service-connected L5-S1 spondylolisthesis.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's L5-S1 spondylolisthesis is manifested by no 
more than severe functional impairment and severe disc 
syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
L5-S1 spondylolisthesis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45 and Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

I.  Historical Review

In March 1947, the RO granted service connection for 
spondylolysis; assigned a 20 percent evaluation for that 
disability from September 16, 1945 to May 1, 1946; and 
assigned a 40 percent evaluation for the disability effective 
May 2, 1946.  

The report of a March 1960 VA examination for compensation 
purposes conveys that the veteran complained of "some" back 
trouble.  On examination, the veteran exhibited a full and 
pain-free range of motion of the spine.  Contemporaneous 
X-ray studies revealed "rather minimal" L5 
spondylolisthesis.  In April 1960, the RO recharacterized the 
veteran's service-connected lumbar spine disability as L5-S1 
spondylolisthesis evaluated as 10 percent disabling.  

The report of a March 1975 VA examination for compensation 
purposes indicates that the veteran exhibited full pain-free 
range of motion of the dorsolumbar spine.  He was diagnosed 
with first degree L5-S1 spondylolisthesis.  In April 1975, 
the RO increased the evaluation for the veteran's lumbosacral 
disability from 10 to 20 percent.  

The report of a December 1979 VA examination for compensation 
purposes reflects that the veteran complained of progressive 
chronic radiating low back pain.  On examination, the veteran 
exhibited moderate limitation of motion of the lumbar spine 
and tenderness over the lower lumber region on palpation.  In 
January 1980, the RO increased the evaluation for L5-S1 
spondylolisthesis from 20 to 40 percent.  

II.  Increased Disability Evaluation

The issue before the Board is entitlement to an increased 
evaluation.  It is not the purpose of the Board to determine 
whether the current evaluation is justified.  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The rating schedule does not 
specifically address lumbar spondylolisthesis.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization, and symptomatology.  38 C.F.R. 
§ 4.20 (1998).  The Board finds that the veteran's 
service-connected spondylolisthesis is most closely analogous 
to intervertebral disc syndrome.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In his February 1998 claim for increased disability 
compensation, the veteran advanced that he was experiencing 
increased back pain and "less control of" his legs.  At a 
March 1998 VA examination for compensation purposes, the 
veteran complained of daily intermittent low back pain which 
occasionally radiated down his left lower extremity to the 
knee.  The examiner observed that the veteran had a normal 
gait and was able to squat and then return to a standing 
position without assistance.  On examination, the veteran 
exhibited a range of motion of the "back" of flexion to 60 
degrees, extension to 25 degrees, and bilateral lateral 
bending to 25 degrees; tenderness over the L5 spinous 
process; absent deep tendon reflexes in the knees and the 
ankles; and no lower extremity motor weakness or sensory 
deficit.  The VA examiner commented that the veteran's lumbar 
spine range of motion was "normal."  Contemporaneous X-ray 
studies of the lumbar spine revealed marked narrowing of the 
L5-S1 disc space with osteophyte formation; Grade I 
spondylolisthesis; slight narrowing of the L1-2 and L2-3 disc 
spaces; and small osteophytes at every level of the lumbar 
spine.  The veteran was diagnosed with multi-level lumbar 
degenerative disc disease and L5-S1 Grade I 
spondylolisthesis.  

A February 1998 orthopedic evaluation from Capital Orthopedic 
Clinic conveys that the veteran complained of low back, 
buttock, and bilateral leg pain which occasionally radiated 
to his knees.  He denied any current "significant pain or 
tenderness in his back."  On examination, the veteran 
exhibited a "limited" range of motion of the back.  
Contemporaneous X-ray studies of the lumbar spine were 
reported to reveal findings at the L5-S1 level which included 
significant narrowing, a probable spondylolysis defect, and 
significant encroachment on the intervertebral vertebral 
foramen.  Impressions of "degenerative disc disease and 
arthritis of the lumbar spine with possible spondylolysis 
[and] probable spinal stenosis" were advanced.  The examiner 
commented that "I feel with the bilateral nature of his 
symptoms radiating into both thighs that his symptoms can be 
explained on the basis of spinal stenosis."  

In his May 1998 substantive appeal, the veteran advanced that 
he experienced progressive back and bilateral leg pain 
associated with walking, sitting, and driving and riding in 
an automobile.  He stated that he was awakened nightly by his 
back and leg pain.  He reported further that he could no 
longer walk distances of more than one-quarter mile.  In a 
June 1998 written statement, the veteran advanced that he 
experienced constant back, bilateral hip, and bilateral knee 
pain and spinal muscle spasms.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service-connected lumbosacral spine disorder has been shown 
to be manifested by subjective complaints of low back pain 
with intermittent radiation into the lower extremities and 
muscle spasm; a lumbosacral range of motion variously 
characterized as "normal" and "limited;" absent deep 
tendon reflexes in the knees and the ankles; and no lower 
extremity motor weakness or sensory deficit.  VA and private 
diagnostic studies of the lumbosacral spine revealed findings 
consistent with L5-S1 spondylolysis, spondylolisthesis, 
degenerative disc disease, arthritis, and spinal stenosis.  
The veteran was reported to walk with a normal gait and to be 
able to perform a squat and then return to a standing 
position without assistance.  He denied experiencing 
significant low back pain or tenderness at the most recent 
orthopedic examination of record.  

The veteran is in receipt of the maximum evaluation based on 
limited motion.  Diagnostic Code 5292 (1998).  The Court, in 
Deluca, has established that functional impairment shall be 
rated on the basis of limited motion.  Since the veteran is 
in receipt of the maximum evaluation for limitation of 
motion, further DeLuca analysis is not warranted.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  However, there leaves the 
remaining issue of whether there is a pronounced disc 
syndrome.  The veteran's impairment, however characterized, 
must be considered.

In applying the applicable diagnostic criteria, the Board has 
considered the provisions of 38 C.F.R.§§ 4.10, 4.40, 4.45 
(1995).  While the veteran advances on appeal that his 
service-connected lumbosacral spine disability is productive 
of considerable impairment affecting his ability to walk, to 
exercise, and to operate and ride in an automobile, the Board 
observes that the veteran's statements are belied by the 
clinical record.  The objective clinical findings establish 
that the veteran exhibited no more than minimal functional 
impairment associated with his service-connected lumbosacral 
disability.  He was able to walk, to squat, and to bend his 
spine with no discernable pain or difficulty.  Indeed, he 
denied experiencing any significant low back pain or 
tenderness on examination.  Although a private examiner noted 
limited motion, the range of motion was not reported.  The VA 
examiner described normal range of motion, but the actual 
findings were consistent with some limited motion based.  
However, the issue is whether he has a pronounced syndrome 
and little intermittent relief.  No professional has 
determined that there is a pronounced syndrome, and the 
veteran's own statements establish that he has, even during 
examinations, frequent relief.  The veteran has reported that 
he has pain almost every day.  However, he has not classified 
the severity of the pain.  His description of almost every 
day reflects that he does not have pain every day and his 
more detailed statements tend to establish that pain is not 
experienced continually throughout the day.  The VA 
examination report was silent for complaint of pain on that 
day and the findings on examination were inconsistent with a 
pronounced syndrome.  The February 1998 private report 
reflected that the veteran did not have significant pain on 
that day; again establishing the absence of a pronounced 
syndrome with little intermittent relief.  Therefore, the 
Board concludes that the veteran's L5-S1 spondylolisthesis 
most closely approximates the criteria for a 40 percent 
evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  Accordingly, the benefit sought 
on appeal is denied. 

Lastly, Dr. Mundinger in an undated report recommended a MRI.  
However, the issue before the Board are the manifestations of 
the disability and his functional impairment.  Neither the 
diagnosis nor what possible treatment may be offered is in 
issue.  Therefore, a diagnostic study which does not address 
his impairment is not warranted for evaluation purposes.


ORDER

An increased evaluation for L5-S1 spondylolisthesis is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

